EXHIBIT 99.1 Consolidated Caribou-Patented Claims Rec. No. Claim Name Mineral Survey Tax No. 1 1 Airshaft 2 2 Alpine lode 3 3 Amanda lode 4 4 American Flag lode 5 5 American lode 6 6 Anaconda lode (100% subsurface minerals, full mining easement) 7 7 Apex lode 8 8 Arizona (west 900') 54 9 8A Arizona lode (East 500 feet) 54 10 9 Arlet No. 1 lode 11 10 Arlet No. 2 lode 12 11 Arlet No. 3 lode 13 12 Arlet No. 4 lode 14 13 Barablas lode 15 14 Belcher lode 16 15 Bob Tail lode (100% subsurface minerals) 17 15A Bob Tail lode (full mining easement) 18 16 Brazilian lode 13367A 19 17 Brazilian millsite 13367B 20 18 Broken Bow lode (subsurface minerals) 21 19 California lode 22 20 Canadian lode (Undivided 3/8) 23 20A Canadian lode (Undivided 3/8) 24 21 Caribou lode 37 25 22 Carry lode 26 23 Central lode 27643-01 27 24 Chief lode 28 25 Columbia lode 29 26Comstock lode 52 30 27 Conger 94A 27292-01 31 28A Congo Chief lode 32 28 Cross lode 33 29 Cross millsite 20681B 34 30 Cross No. 2 20681A 35 31 Crown Point lode 36 32 Defiance lode 37 33 Develinglode 38 34 Douglas lode 47 39 34A Dutch Park Lode (conservation easement) 40 36 East Idaho lode (Undivided 50%) 41 37 East St. Louis lode 42 38 Emilie lode (Undivided 1/3) L6I99 43 39 Enterprise lode 44 40 Eureka lode 45 41 Extension lode 92 46 42 Fannie lode 47 43 Federal lode 91 48 44 Garfield lode (Undivided 3/8) 49 44A Garfield lode (Undivided 5/8) 50 45 Gilpin County lode 51 46 Golconda lode 52 47 Gold Coin 53 48 Grand Island lode 61 54 49 Grand View lode 55 50 Grant County lode Consolidated Caribou-Patented Claims (Continued) Rec. No. Claim Name Mineral Survey Tax No. 56 51 Hidden Treasure lode 57 52 Homestead lode 58 52A Idaho Extention Lode 59 53 Idaho lode (39/143) 96A 60 54 Idaho millsite (221/858) 96B 61 55 Iron King 2 lode (minerals only - Boulder Co Surface; T. S. Hendricks RoFR) 62 56 Iron King lode (minerals only- Boulder Co Surface; T. S. Hendricks RoFR) 63 57 Iron Wonder lode (minerals only-Boulder Co Surface; T. S. Hendricks RoFR) 64 58 Isabel lode (aka Isabella)(Und. 10/12) 65 59 Isabella (aka Isabel) (Undivided 1/6) 66 60 IXL lode 85 67 61 Jay lode 68 62 Juliet lode 69 63 Kalamazoo lode 76 70 64 Klondyke (aka Klondike) lode 71 65 Lafayette lode (100% subsurface minerals) 72 65A Lafayette lode (full mining easement) 73 66 Laramie County lode 74 67 Laramie County No. 2 lode 75 68 L. S. Root Mill Site 76 69 Last Chance lode 77 70 Little Eddie lode 78 71 Lost lode 56 79 72 Main (a/k/a Maine) 80 73 Mammoth lode 81 74 Monadnock lode (a/k/a Modadnoc) 82 75 Monitor lode 83 76 Monticello lode 84 77 Mt. Vernon lode 46 85 78 Nation lode 86 79 Nation No. 2 lode 87 80 Nation No. 3 lode 88 81 National Placer 89 82 Nautilis (sic) a/k/a Nautilus lode 90 83 New York lode 344A 91 84 New York Millsite 344B 92 85 No Name lode 77 93 86 Non Pareil 94 87 North Star lode 95 88 Northpark lode 96 89 Northwestern lode 97 90 Ontario lode (Southeasterly 500 feet) 55 98 90A Ontario lode (West 900 feet) 55 99 91 Ophir lode 92 Pandora #1 lode 93 Pandora #4 lode 94 Pay Rock lode 95 Ponderosa lode 96 Poorman lode 42 97 Potosi 48 98 Promise lode 99 Protection lode Rare Metals lode 20681A Rare Metals Millsite 2068IB Ready Cash lode Consolidated Caribou-Patented Claims (Continued) Rec. No. Claim Name Mineral Survey Tax No. Rico lode Roberts Placer (minerals only - Boulder County Surface) Romeo lode 7-49 lode (Undivided 1/3) Seven Thirty lode 71 Sherman lode 93 Silver Brick lode Silver Dollar lode Silver Point lode 39 Smuggler lode Socorro lode St. Louis lode Spencer lode Standard No. 6 lode (N. & W. of Arlet No. 1 - See deed #2104541) Standard No. 8 lode (N. & W. of Arlet No. 1 - See deed #2104541) Standard No. 9 lode (N. & W. of Arlet No. 1 - See deed #2104541) Staten Island lode Sunny View lode Syndicate lode Tacoma lode Ten Fortv Toledo lode Windy Point lode Worcester lode St. Louis lode Eagle Bird East Idaho Consolidated Caribou-Unpatented Claims Serial No Claim Name/Number County Claim Type MrTwnRng Sec 1 CMC230687 APOLLO #09 BOULDER LODE CLAIM 06 0010S 0730W 008 2 CMC230688 APOLLO #12 BOULDER LODE CLAIM 06 0010S 0730W 008 3 CMC230689 APOLLO #13 BOULDER LODE CLAIM 06 0010S 0730W 008 4 CMC230690 APOLLO #14 BOULDER LODE CLAIM 06 0010S 0730W 005 5 CMC230691 APOLLO #18 BOULDER LODE CLAIM 06 0010S 0730W 005 6 CMC230692 APOLLO #19 BOULDER LODE CLAIM 06 0010S 0730W 005 7 CMC230693 APOLLO #20 BOULDER LODE CLAIM 06 0010S 0730W 005 8 CMC224379 APOLLO #21 BOULDER LODE CLAIM 06 0010S 0730W 005 9 CMC224380 APOLLO #22 BOULDER LODE CLAIM 06 0010S 0730W 005 10 CMC204780 BEAR #01 BOULDER LODE CLAIM 06 0010S 0730W 008 11 CMC204781 BEAR #02 BOULDER LODE CLAIM 06 0010S 0730W 008 12 CMC204782 BEAR #03 BOULDER LODE CLAIM 06 0010S 0730W 008 13 CMC204783 BEAR #04 BOULDER LODE CLAIM 06 0010S 0730W 008 14 CMC182017 BEAR #05 BOULDER LODE CLAIM 06 0010S 0730W 008 15 CMC201312 BEAR #06 BOULDER LODE CLAIM 06 0010S 0730W 008 16 CMC201313 BEAR #07 BOULDER LODE CLAIM 06 0010S 0730W 009 17 CMC204784 BEAR #08 BOULDER LODE CLAIM 06 0010S 0730W 009 18 CMC204785 BEAR #09 BOULDER LODE CLAIM 06 0010S 0730W 009 19 CMC204786 BEAR #10 BOULDER LODE CLAIM 06 0010S 0730W 009 20 CMC245167 BLACK BEAR #01 BOULDER LODE CLAIM 06 0010S 0730W 008 21 CMC245168 BLACK BEAR #02 BOULDER LODE CLAIM 06 0010S 0730W 008 22 CMC245169 BLACK BEAR #03 BOULDER LODE CLAIM 06 0010S 0730W 008 23 CMC245170 BLACK BEAR #04 BOULDER LODE CLAIM 06 0010S 0730W 008 24 CMC245171 BLACK BEAR #05 BOULDER LODE CLAIM 06 0010S 0730W 007 25 CMC245172 BLACK BEAR #06 BOULDER LODE CLAIM 06 0010S 0730W 007 26 CMC245173 BLACK BEAR #07 BOULDER LODE CLAIM 06 0010S 0730W 006 27 CMC245174 BLACK BEAR #08 BOULDER LODE CLAIM 06 0010S 0730W 006 28 CMC245175 BLACK BEAR #09 BOULDER LODE CLAIM 06 0010S 0730W 006 29 CMC245182 BLACK BEAR #16 BOULDER LODE CLAIM 06 0010S 0730W 006 30 CMC245183 BLACK BEAR #17 BOULDER LODE CLAIM 06 0010S 0730W 006 31 CMC245184 BLACK BEAR #18 BOULDER LODE CLAIM 06 0010S 0730W 005 32 CMC245185 BLACK BEAR #19 BOULDER LODE CLAIM 06 0010S 0730W 005 33 CMC245186 BLACK BEAR #20 BOULDER LODE CLAIM 06 0010S 0730W 005 34 CMC245187 BLACK BEAR #21 BOULDER LODE CLAIM 06 0010S 0730W 008 35 CMC245188 BLACK BEAR #22 BOULDER LODE CLAIM 06 0010S 0730W 008 36 CMC245189 BLACK BEAR #23 BOULDER LODE CLAIM 06 0010S 0730W 005 37 CMC245190 BLACK BEAR #24 BOULDER LODE CLAIM 06 0010S 0730W 005 38 CMC245191 BLACK BEAR #25 BOULDER LODE CLAIM 06 0010S 0730W 005 39 CMC245192 BLACK BEAR #26 BOULDER LODE CLAIM 06 0010S 0730W 005 40 CMC245193 BLACK BEAR #27 BOULDER LODE CLAIM 06 0010S 0730W 005 41 CMC245196 BLACK BEAR #30 BOULDER LODE CLAIM 06 0010S 0730W 005 42 CMC245197 BLACK BEAR #31 BOULDER LODE CLAIM 06 0010S 0730W 005 43 CMC245198 BLACK BEAR #33 BOULDER LODE CLAIM 06 0010S 0730W 005 44 CMC245199 BLACK BEAR #34 BOULDER LODE CLAIM 06 0010S 0730W 005 45 CMC245200 BLACK BEAR #35 BOULDER LODE CLAIM 06 0010S 0730W 005 46 CMC245201 BLACK BEAR #36 BOULDER LODE CLAIM 06 0010S 0730W 007 47 CMC245202 BLACK BEAR #37 BOULDER LODE CLAIM 06 0010S 0730W 007 48 CMC245203 BLACK BEAR #38 BOULDER LODE CLAIM 06 0010S 0730W 007 49 CMC245204 BLACK BEAR #39 BOULDER LODE CLAIM 06 0010S 0730W 007 50 CMC245205 BLACK BEAR #40 BOULDER LODE CLAIM 06 0010S 0730W 007 51 CMC245206 BLACK BEAR #41 BOULDER LODE CLAIM 06 0010S 0730W 007 52 CMC245207 BLACK BEAR #42 BOULDER LODE CLAIM 06 0010S 0730W 007 53 CMC246237 BLACK BEAR #49 BOULDER LODE CLAIM 06 0010S 0730W 010 Consolidated Caribou-Unpatented Claims (continued) Serial No Claim Name/Number County Claim Type MrTwnRng Sec 54 CMC246238 BLACK BEAR #50 BOULDER LODE CLAIM 06 0010S 0730W 010 55 CMC246239 BLACK BEAR #51 BOULDER LODE CLAIM 06 0010S 0730W 009 56 CMC246240 BLACK BEAR #52 BOULDER LODE CLAIM 06 0010S 0730W 009 57 CMC246241 BLACK BEAR #53 BOULDER LODE CLAIM 06 0010S 0730W 009 58 CMC246242 BLACK BEAR #54 BOULDER LODE CLAIM 06 0010S 0730W 009 59 CMC246256 BLACK BEAR #68 BOULDER LODE CLAIM 06 0010S 0730W 004 60 CMC246257 BLACK BEAR #69 BOULDER LODE CLAIM 06 0010S 0730W 004 61 CMC246258 BLACK BEAR #70 BOULDER LODE CLAIM 06 0010S 0730W 004 62 CMC246259 BLACK BEAR #71 BOULDER LODE CLAIM 06 0010S 0730W 004 63 CMC246260 BLACK BEAR #72 BOULDER LODE CLAIM 06 0010S 0730W 005 64 CMC246261 BLACK BEAR #73 BOULDER LODE CLAIM 06 0010S 0730W 005 65 CMC246262 BLACK BEAR #74 BOULDER LODE CLAIM 06 0010S 0730W 005 66 CMC246263 BLACK BEAR #75 BOULDER LODE CLAIM 06 0010S 0730W 005 67 CMC246264 BLACK BEAR #76 BOULDER LODE CLAIM 06 0010S 0730W 005 68 CMC246265 BLACK BEAR #77 BOULDER LODE CLAIM 06 0010S 0730W 005 69 CMC246266 BLACK BEAR #79 BOULDER LODE CLAIM 06 0010S 0730W 005 70 CMC246267 BLACK BEAR #81 BOULDER LODE CLAIM 06 0010S 0730W 004 71 CMC246268 BLACK BEAR #82 BOULDER LODE CLAIM 06 0010S 0730W 004 72 CMC246269 BLACK BEAR #83 BOULDER LODE CLAIM 06 0010S 0730W 004 73 CMC246270 BLACK BEAR #84 BOULDER LODE CLAIM 06 0010S 0730W 004 74 CMC246271 BLACK BEAR #85 BOULDER LODE CLAIM 06 0010S 0730W 004 75 CMC246272 BLACK BEAR #86 BOULDER LODE CLAIM 06 0010S 0730W 004 76 CMC246273 BLACK BEAR #87 BOULDER LODE CLAIM 06 0010S 0730W 004 77 CMC246274 BLACK BEAR #88 BOULDER LODE CLAIM 06 0010S 0730W 003 78 CMC204763 GRIZZLY BEAR #01 BOULDER LODE CLAIM 06 0010S 0730W 009 79 CMC204764 GRIZZLY BEAR #02 BOULDER LODE CLAIM 06 0010S 0730W 009 80 CMC204765 GRIZZLY BEAR #03 BOULDER LODE CLAIM 06 0010S 0730W 009 81 CMC204766 GRIZZLY BEAR #04 BOULDER LODE CLAIM 06 0010S 0730W 009 82 CMC204767 GRIZZLY BEAR #05 BOULDER LODE CLAIM 06 0010S 0730W 009 83 CMC204768 GRIZZLY BEAR #06 BOULDER LODE CLAIM 06 0010S 0730W 009 84 CMC204769 GRIZZLY BEAR #07 BOULDER LODE CLAIM 06 0010S 0730W 009 85 CMC204770 GRIZZLY BEAR #08 BOULDER LODE CLAIM 06 0010S 0730W 009 86 CMC204771 GRIZZLY BEAR #09 BOULDER LODE CLAIM 06 0010S 0730W 009 87 CMC204772 GRIZZLY BEAR #10 BOULDER LODE CLAIM 06 0010S 0730W 009 88 CMC204773 GRIZZLY BEAR #11 BOULDER LODE CLAIM 06 0010S 0730W 009 89 CMC204774 GRIZZLY BEAR #12 BOULDER LODE CLAIM 06 0010S 0730W 009 90 CMC204775 GRIZZLY BEAR #13 BOULDER LODE CLAIM 06 0010S 0730W 010 91 CMC204776 GRIZZLY BEAR #14 BOULDER LODE CLAIM 06 0010S 0730W 010 92 CMC204777 GRIZZLY BEAR #15 BOULDER LODE CLAIM 06 0010S 0730W 010 93 CMC204778 GRIZZLY BEAR #16 BOULDER LODE CLAIM 06 0010S 0730W 009 94 CMC204779 GRIZZLY BEAR #17 BOULDER LODE CLAIM 06 0010S 0730W 009 95 CMC227600 GRIZZLY BEAR #18 BOULDER LODE CLAIM 06 0010S 0730W 008 96 CMC227601 GRIZZLY BEAR #19 BOULDER LODE CLAIM 06 0010S 0730W 008 97 CMC252768 KODIAK BEAR NO 1-RELOC BOULDER LODE CLAIM 06 0010S 0730W 004 98 CMC252495 KODIAK BEAR NO 2 BOULDER LODE CLAIM 06 0010S 0730W 004 99 CMC252496 KODIAK BEAR NO 3 BOULDER LODE CLAIM 06 0010S 0730W 004 CMC252497 KODIAK BEAR NO 4 BOULDER LODE CLAIM 06 0010S 0730W 004 CMC252498 KODIAK BEAR NO 5 BOULDER LODE CLAIM 06 0010S 0730W 004 CMC231003 PANDORA BOULDER LODE CLAIM 06 0010S 0730W 005 CMC231004 PANDORA NO 2 BOULDER LODE CLAIM 06 0010S 0730W 005 CMC231005 PANDORA NO 3 BOULDER LODE CLAIM 06 0010S 0730W 005 CMC204787 PLEASANT VIEW BOULDER LODE CLAIM 06 0010S 0730W 009
